Citation Nr: 1121730	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-19 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office
 in Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for a heart condition, claimed as enlarged heart.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 11, 2009.

3.  Entitlement to an initial evaluation in excess of 10 percent for a low back disability.

4.  Entitlement to an initial compensable evaluation for hypertension.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

In June 2009, the RO issued a rating decision increasing the evaluation of PTSD to 50 percent effective from June 11, 2009.  The Veteran informed VA in writing that he is satisfied with the 50 percent rating but believes the higher rating should have been effective from an earlier date.

The Veteran testified before the RO's Decision Review Officer (DRO) in January 2009, and he testified before a Veterans Law Judge in a hearing at the RO in October 2009; transcripts of both hearings are associated with the claims file.  In March 2011, the Board notified the Veteran that the Veterans Law Judge before whom he testified was no longer employed at the Board, and that he was entitled to another hearing before another Veterans Law Judge if he so desired.  The Veteran did not respond; he is accordingly deemed to have waived his right to another hearing before the Board.    

In January 2010 the Board remanded the issues on appeal to the Originating Agency for further development.  The file has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosed heart disease or disability.

2.  From November 6, 2006, to June 10, 2009, the disability picture presented by the service-connected PTSD most closely approximated occupational and social impairment with reduced reliability and productivity, although not in most areas.

3.  From November 6, 2006, the service-connected low back disability has been manifested by essentially normal range of motion and mild limitation of function due to pain.

4.  From November 6, 2006, through March 20, 2008, the Veteran was prescribed medication for control of hypertension; thereafter he has not been on medication and has not been hypertensive.  

5.  The service-connected disabilities are not sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.
  

CONCLUSIONS OF LAW

1.  A heart condition was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2010). 

2.  The criteria for an initial evaluation of 50 percent, but no higher, for PTSD, from November 6, 2006, to June 10, 2009, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for an initial evaluation in excess of 10 percent for a low back disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5237 (2010). 

4.  The criteria for an initial rating of 10 percent, but no higher, for hypertension, from November 6, 2006, through March 20, 2008, have been met.  The criteria for an initial compensable evaluation from March 21, 2008, for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2010).

5.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to the benefits enumerated on the title page. The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although full VCAA notice was not provided to the Veteran until after the initial adjudication of the claim, Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  The Veteran's full service treatment records (STRs) are associated with the claims files, as are relevant VA treatment records.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

The Board remanded the claim in January 2010 to obtain VA medical treatment records and VA vocational rehabilitation records and also to afford the Veteran a VA examination of the spine.  The required records have been obtained; the Board has also reviewed the report of VA examination performed in May 2010 and finds the examination substantially complied with the requirements of the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
  
Accordingly, the Board will address the merits of the claims.

Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests cardiovascular-renal disease to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service treatment records (STRs) are silent in regard to any heart disorder having been identified during active service.

The Veteran had a VA history and physical (H&P) examination in December 2006.  The examiner noted a previous electrocardiogram (EKG) in September 2006 that had shown possible left atrial enlargement, marked sinus brachycardia with sinus arrhythmia, left ventricular hypertrophy, and early repolarization.  The Veteran complained of intermittent heart palpations and chest pains.  The examiner noted the chest pains could be muscular but recommended that the Veteran request a cardiac consult.
 
The Veteran presented to the VA clinic in April 2007 complaining of intermittent chest pains for several months unrelated to specific aggravating or relieving factors.  EKG showed no new changes since the previous EKG in September 2006.  The Veteran was noted to be hypertensive and on medication; no cardiac diagnosis was noted.
 
The Veteran presented to the VA primary care clinic (PCC) in May 2007 reporting history of nearly-constant chest pressure and questionable palpitations.  Clinical examination was essentially normal as regards the heart.  The clinician recorded the Veteran would be referred to the cardiology clinic for further evaluation.

VA echocardiogram (ECHO) and stress test in June 2007 was normal.

The Veteran had a VA general medical examination in July 2007; the examiner reviewed the claims file.  The Veteran reported intermittent sharp pain with movements several times per day, although without shortness of breath.  The examiner noted that VA EKG in April 2007 had shown sinus brachycardia with sinus arrhythmia and possible left arterial enlargement; the Veteran stated he had never been aware of any heart problem until that EKG.  The examiner stated he was unable to say if the Veteran's chest pain was service related.  The Veteran was somewhat functionally impaired because he was afraid to perform many activities until he was certain his heart could stand it.    

A VA cardiology clinic note in July 2007 noted the Veteran endorsed mild chest discomfort that he described as burning in character, constant for 6-7 months and worse in the evening.  Symptoms were relieved by burping and medication.  He denied shortness of breath or diaphoresis with exertion and denied any history of syncope.  Clinical examination showed no jugular venous distention (JVD), no murmur, heaves or bruits and point of maximal impulse (PMI) mid-axillary.  The cardiologist stated the Veteran's chest discomfort was low suspicion for cardiac etiology, with gastroesophageal reflux disease (GERD) or musculoskeletal being the more likely etiology given history of symptoms, normal ECHO, normal EKG and young age without sign of family or medical cardiac risks.  Further cardiac workup was felt to be unnecessary and the Veteran was discharged from the cardiology clinic.

The Veteran testified before the Board in January 2010 that he had been informed by a medical provider that he had an enlarged heart, probably due to his hypertension.  He denied any history of treatment for a heart disorder other than for hypertension.  

The Veteran had a VA medical examination in May 2010, performed by an examiner who reviewed the claims file.  The Veteran reported very recent pinching/tightness in his chest that resolved without medication; he also reported intermittent random sharp chest pain that occurred daily.  The examiner noted subjective report of increased fatigue but no subjective report of angina, dyspnea, dizziness or syncope; there was also no record of acute cardiac illness, myocardial infarction, congestive heart failure or rheumatic heart disease.  Physical examination showed the heart to be regular rate and rhythm with no mitral regurgitation or JVD.  The examiner did not diagnose a current heart disorder, noting the Veteran had untreated GERD and PTSD that could be contributing to his symptoms. 

The Veteran had a VA stress ECHO in July 2010 that showed an impression of normal test at good work load.

On review of the evidence above, the Board notes the Veteran does not have a diagnosed heart condition.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, Jandreau does not apply because a layperson is not competent to identify a heart condition, the Veteran was not reporting a contemporaneous medical diagnosis and there was no subsequent competent diagnosis by a medical professional.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA, his testimony before the DRO and before the Board, and his statements to medical providers.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this case, the Veteran has offered lay evidence to show symptoms and to assert a relationship between those symptoms and service.
 
A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, competent and uncontroverted medical opinion by the VA examiner states the Veteran's subjective symptoms do not show a heart condition, but rather are manifestations of unrelated problems.   The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone, 8 Vet. App. 398, 405 (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  However, a heart disease or disorder is not characterized by observable symptomatology that is within the competence of a layperson.  The Board notes in that regard that the VA examiner accepted the Veteran's subjective account of symptoms but provided an alternative etiology based on the documented medical history including multiple diagnostics such as EKGs, ECHOs and stress tests.

In sum, the Board finds the Veteran does not have a diagnosed heart condition.  Accordingly, the first element of service connection is not satisfied and the criteria for service connection are not met.  The claim must therefore be denied.

The evidence in this case preponderates against the claim and the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.
 
Evaluation of Disabilities

General Legal Principles of Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities on appeal.  The Board has found nothing in the historical record that would lead to the conclusion the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

Schedular initial evaluation of PTSD prior to June 11, 2009

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In relevant part, the rating criteria are as follows.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The Veteran was interviewed by a VA neuropsychologist in December 2006.  His chief complaint was worry about unexplained physical symptoms such as chest pain, stomach pain and headaches.  The Veteran was appropriately dressed.  His affect was sad and constricted.  Speech was normal, as was thought content.  The Veteran seemed flat and unemotional.  He denied suicidal or homicidal ideation and denied auditory or visual hallucinations.  The examiner stated the Veteran's symptoms did not fit any diagnostic criteria for a psychiatric disorder.
 
The Veteran presented to the VA PCC in May 2007 for initial visit.  He reported history of PTSD stressors since returning from Iraq; he denied suicidal or homicidal plan but stated his family had noted significant change in his affect since returning from Iraq.  

The Veteran was referred to the VA mental health clinic (MHC) in May 2007 by his primary care provider.  An MHC consult in May 2007 states the Veteran's chief worry was unexplained medical symptoms including elevated blood pressure, chest pain, stomach pain, weight loss and headaches.  He also endorsed significant sleep disturbance, persistent irritability, emotional detachment, intrusive thoughts and avoidance of war-related stimuli.   During interview the Veteran was alert and attentive, although he seemed agitated.  Speech was normal in rate and rhythm.  His mood was depressed and his affect was blunted/restricted/constricted.  There were no hallucinations of delusions and thought process was normal and coherent.  Though content was normal.  There was no suicidal or violent ideation; judgment and insight were both good and memory was intact.  The clinician diagnosed PTSD and assigned a current Global Assessment of Functioning (GAF) of 60.

The Veteran had a VA PTSD examination in July 2007; the examiner reviewed the claims file and electronic medical record.  The examiner noted the Veteran was currently unemployed but attending school and recently accepted by VA into vocational rehabilitation.  The Veteran endorsed symptoms similar to those documented in the PCC visit above. The Veteran seemed avoidant of psychiatric problems and focused much of his attention instead on his numerous physical complaints.  However, the Veteran endorsed intrusive thoughts and stated he could become upset and irritable when exposed to war-related stimuli.  He endorsed military-related dreams but did not characterize them as distressing, and he reported being drawn to war-related news although this was rather distressing.  He endorsed emotional detachment and little interest in recreational activities.  He reported poor sleep and anger/irritability when disturbed; he also stated he disliked crowds or being in small spaces.  He endorsed depressive symptoms.

On examination the Veteran's mood was dysphoric and irritable, and his affect was congruent with his mood. His affect was restricted.  He denied suicidal or homicidal ideation (SI or HI) and there was no indication of a thought disorder.  His thought content was characterized by frustration regarding his physical complaints.  Thought process was logical and goal-directed but sometimes vague.  No perceptual disturbance was noticed or reported.  Insight was fair and judgment was good; cognition was not formally tested.

The examiner diagnosed PTSD and assigned a GAF of 55. The examiner stated the Veteran appeared to be minimizing his combat exposure and his current symptoms.  The Veteran clearly had difficulty with employment and with personal relations; his underlying level of irritability would likely affect future treatment options and other interpersonal actions.

VA MHC notes in July-August 2007 state the Veteran appeared to have poor insight into his diagnosis and its effect on his functioning.  The Veteran was currently sleeping 3-4 hours and had erratic appetite and intrusive thoughts.  He continued to attend college; he declined PTSD medication because he wanted to improve with counseling alone.  During interview the Veteran presented as well-groomed and normal in speech.  Mood was dysphoric without SI or HI. Affect was blunted.  Thoughts were relevant and organized but focused on employment and financial concerns.  There was no evidence of paranoia or hallucinations.  Memory, concentration and attention were grossly intact. Insight was poor but judgment was good.  The psychiatrist did not assign a current GAF.

A VA MHC note in February 2008 states the Veteran presented pretty much as he had in May 2007.  He continued to be guarded and treatment-resistant.  The Veteran reported distressing war memories, hypervigilance, poor sleep, startle and significant avoidance.  He endorsed depressed mood, dramatic decrease in former activities, no libido and anhedonia.  On examination the Veteran was guarded and his affect was quite blunted.  He was not verbally expressive and his mood was depressed.  Thought process was logical without psychosis.  The Veteran endorsed fleeting SI but denied plan.  The psychologist noted the reasons for the Veteran's visit were unclear, since he was highly reluctant to follow through with treatment.

A VA MHC note in September 2008 states the Veteran had not been attending his scheduled appointments.  He was vague in regard to symptoms and continued to be quite guarded, providing little detail even when asked.  He endorsed sleep disturbance, low frustration tolerance and irritability affecting social relationships.  He also reported poor concentration that was affecting his school work.  He appeared to be quite dysphoric with feelings of hopelessness; he also reported recent episodes of drinking to excess.  He denied SI or HI but admitted to increased physical aggressiveness when irritated; he denied physical outbursts but seemed concerned about the possibility of such occurrences in the future.  During interview the Veteran was guarded and vague in reporting symptoms.  Insight and judgment appeared to be poor-to-fair.  

A November 2008 VA MHC note endorsed the earlier note from September.  The Veteran continued to be guarded and continued to report sleep disturbance, problems with irritability affecting social relationships and problems with concentration affecting his school work.
   
A VA PCC note in December 2008 noted current complaint of sleep disturbance, low frustration tolerance, irritability affecting his social relationships and impairment of concentration impairing his school work.  There was no SI or HI but the Veteran was very guarded.

A VA MHC note in December 2008 noted the Veteran continued to be concerned about physical health issues.  The Veteran reported difficulty completing school work (had dropped three of his four courses) and reported diminished interest in social contacts. He currently slept two hours per night and compensated by sleeping during the day as needed.  He reported memories of war would make him tense and aggressive.  He stated he sometimes thought death would be preferable but denied suicidal intent.  During interview the Veteran was oriented times three; mood was depressed and affect was consistent with mood.  The Veteran made less-than-normal eye contact, but speech/language and thought processes/concentration were normal.  There was no evidence of SI/HI or any hallucinations/delusions.  

The Veteran testified before the RO's DRO in January 2009 that he was having difficulty in school because of his inability to concentrate.  He typically only got a couple of hours sleep per night, due to intrusive thoughts but not to nightmares.  The Veteran only had one friend, a fellow veteran.  

An April 2009 VA PCC note stated the primary care physician had been trying unsuccessfully to persuade the Veteran to seek treatment at MHC.  The physician's impression was PTSD with no SI or HI but "very guarded."  The physician encouraged PTSD group therapy and MHC visits but the Veteran refused.  The Veteran preferred to focus on his somatic complaints, which the physician characterized as being PTSD-related.

The Veteran had a VA PTSD examination on June 11, 2009 that resulted in the RO increasing the disability rating to 50 percent.  As noted, rating from June 11, 2009 is not before the Board on appeal.

The Veteran testified before the Board in January 2010 that he had not slept more than 2 hours per night since his discharge from service, although he did sleep during the day.  He endorsed intrusive thoughts about Iraq and Afghanistan that kept him awake, rather than nightmares per se.  He stated he avoided crowds.  In the past four years he had made friends with two persons who were also veterans; otherwise he stayed by himself.  He felt close to his parents.  He endorsed occasional problems remembering things.  He also endorsed frequent SI although he denied any ideation.  

On review of the evidence above, the Board finds that from November 6, 2006, to June 10, 2009, the disability picture associated with the Veteran's PTSD more closely approximates the criteria for the 50 percent rating.  The Veteran's symptoms as demonstrated by examinations and treatment reports show impaired judgment (documented by several clinicians), disturbances of motivation and mood (documented by several clinicians and examiners), impairment of memory (credibly reported by the Veteran) and difficulty in establishing effective work and social relationships (credibly reported by the Veteran).  All these are symptoms specifically associated with the 50 percent schedular rating.

The Board has also considered the Veteran's assigned GAF during the period under review.  The GAF records the clinician's judgment of the individual's overall level of functioning, with 100 representing a high level of functioning and no psychiatric symptoms.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  While the GAF is not the sole basis for assigning a disability rating, it provides a clinical indicator of the patient's functional ability.

The Veteran's GAF was 60 in May 2007 and 55 in July 2007.  GAF scores between 51 and 60 indicate moderate symptoms or moderate difficulty functioning due to symptoms such as flat affect and circumstantial speech, occasional panic attacks, few friends and conflicts with peers or co-workers.  Quick Reference, supra, pg. 46-47.  These symptoms correspond to the schedular criteria for a 50 percent rating and support the observations made in the medical evidence cited above.

The Board has considered whether a rating higher than 50 percent may be assigned, but finds the Veteran did not present a disability picture more closely approximating   
deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood as required for the 70 percent rating.  The Veteran showed difficulty in establishing effective relationships, as commensurate with the 50 percent rating, but not the inability to establish and maintain such relationships as commensurate with the 70 percent rating.  Of the other symptoms associated with the 70 percent rating, there is no indication of obsessional rituals, speech abnormalities, near- continuous panic or depression, spatial disorientation or neglect of personal appearance and hygiene.  There are references to some of the symptoms associated with the 70 percent rating (difficulty in adapting to stressful circumstances, SI and impaired impulse control) but such references are isolated.  In the main, during the period under review the Veteran was a successful student fully capable of handling his own affairs and independent in activities of daily living; his overall "moderate" disability picture more closely approximated the criteria for the 50 percent rating than a 70 percent rating.

The criteria for rating higher than 50 percent were not met at any distinct period under review, so staged rating is not for application.  Fenderson, 12 Vet. App. 119.

In sum, the Board has found the criteria for an initial rating of 50 percent, but not more, are met for the service-connected PTSD.  His appeal is accordingly granted to that extent.

The benefit of the doubt on this issue has been resolved in the Veteran's favor.  Gilbert, 1 Vet. App. 49, 54. 

 Schedular initial evaluation of low back disability

The Veteran's low back disability has been rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (lumbosacral strain).  Under the criteria effective from September 26, 2003, lumbosacral strain will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.
 
The relevant provisions of the General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, are as follows, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent evaluation is warranted with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the General Rating Formula that provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA PCC notes in September 2006 show complaint of pain in the lower back, reportedly beginning while the Veteran was in Afghanistan.  Clinical examination showed full ROM of the lumbosacral spine without hesitancy, pain or limitation.  The clinical impression was low back pain with essentially negative objective findings on examination.

The Veteran presented to the VA PCC in May 2007 without any current back complaints.  The clinician noted the Veteran ambulated without assistance; spinal ROM was normal, gait was steady and there was no scoliosis, increased lordosis or kyphosis noted.  The clinician did not remark on any current disorder of the spine.

 The Veteran had a VA general medical examination in July 2007; the examiner reviewed the claims file.  The Veteran endorsed intermittent low back pain after sitting or standing for long periods.  He was noted to have normal gait without assistive devices.  Strength and sensory evaluations were normal.  There was no scoliosis, increased lordosis or kyphosis.  ROM of the thoracolumbar spine was flexion to 90 degrees without pain, including on repetition; combined ROM was 240 degrees without pain and without additional limitation of function after repetition.  There was no additional limitation of function due to pain, fatigue, weakness or lack of endurance.  There was no indication of muscle spasm, guarding or localized tenderness.  The examiner diagnosed low back strain but was unable to determine if the disorder was related to service without documentation.  The examiner stated the Veteran appeared to have no functional limitation associated with his back complaints. 

The Veteran testified before the RO's DRO in January 2009 that his lower back seemed to be constantly stiff and sore although his ROM seemed to be unchanged.  He denied that his back had ever given out.  He endorsed shooting pains into the extremities on a weekly basis.  
       
The Veteran testified before the Board in January 2010 that he had a sensation of numbness in the lower back.  Protracted bending and twisting caused pain and stiffness and sometimes caused numbness to radiate into the right leg.  

The Veteran had a VA examination of the spine in May 2010, performed by an examiner who reviewed the claims file.  The Veteran complained of chronic stiffness and intermittent pain after sitting or standing more than 30 minutes.  The pain was described as non-radicular aching, 8/10 in severity and lasting several hours.  Pain was relieved by rest; the Veteran denied using medications or ice/heat.  He endorsed fatigue, stiffness, spasms, weakness, decreased motion, lower back numbness, and right leg paresthesias but denied leg or foot weakness, bowel or bladder complaints or sexual dysfunction.  The Veteran stated that he would need bed rest twice per month although he denied losing time from school.  However, the Veteran no longer played sports.

Clinical examination showed the Veteran to ambulate without assistive devices.  Posture, gait and head position were normal.  ROM was flexion to 90 degrees with pain beginning at 70 degrees; combined ROM was 240 degrees with pain at the extremes of motion.  There was objective evidence of painful motion but no spasm, weakness, tenderness, atrophy or guarding.  There were no postural or muscular abnormalities.  Neurological examination shows normal sensory, strength and reflexes.   Repetitive use caused no additional limitation of function due to pain, fatigue, weakness, lack of endurance or incoordination.  The examiner's diagnosis was lumbar strain causing mild functional impairment due to subjective complaints, with moderate functional impairment during flare-ups.  

On review of the evidence above, the Board finds the schedular criteria for evaluation in excess of 10 percent are not met.  The Veteran's ROM has been essentially normal throughout the period under review; at no time did his ROM satisfy the criteria for even a 10 percent evaluation.  The medical evidence disproves abnormal gait or spinal contour, so alternative 20 percent rating is not available for those symptoms.  Thus, the Veteran's current 10 percent evaluation is entirely compensation for pain, and is an appropriate award since the criteria for the 20 percent rating are not approximated even with pain.

The Board has considered the DeLuca factors especially as applicable during periods of flare-up.  The VA examiner characterized the Veteran's impairment as "moderate" during flare-ups and "mild" at other times.  Per the Veteran's account to the VA examiner, flare-ups occur twice per month and last for one day.  The Board finds the Veteran's average industrial impairment more closely approximates mild disability for which 10 percent is the appropriate compensation.

The Veteran asserted to the VA examiner that he had some "incapacitating episodes" of back pain that required bed rest.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to Diagnostic Code5243.  In this case the Veteran is not shown to have IVDS, so rating under DC 5243 is not applicable.  Further, his periods of bed rest are not shown to have been prescribed and supervised by a physician and are therefore not qualifying incapacitating episodes. 

The criteria for rating higher than 10 percent were not met at any distinct period under review, so a staged rating is not for application.  Fenderson, 12 Vet. App. 119.

As noted above a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer, 7 Vet. App. 379, 384; Falzone, 8 Vet. App. at 403.  In this case, even affording the Veteran competence and credibility in reporting his symptoms, the criteria for initial schedular rating in excess of 10 percent are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.
    
Schedular initial evaluation of hypertension

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  For purposes of rating under this section, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.

The criteria of DC 7101 are as follows.  A rating of 10 percent requires diastolic blood pressure predominantly 100 or more, or systolic blood pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  A rating of 20 percent requires diastolic blood pressure predominantly 110 or more, or systolic blood pressure predominantly 200 or more.  A rating of 40 percent requires diastolic pressure predominantly 120 or more.  A rating of 60 percent requires diastolic blood pressure predominantly 130 or more.  

The Veteran's blood pressure readings in 2006 were as follows: 155/100 (August prior to medication); 109/84 (August after beginning medication); 124/78 (September); 127/80 (October); 116/66, 116/65, 90/50 and 110/60 (December).  

The Veteran's blood pressure readings in 2007 were as follows: 138/86 (April); 133/75 (May); and, 120/80 (July).  Of note, a July 2007 VA cardiology note recommended secondary work-up for hypertension given the Veteran's young age; the cardiologist (in Connecticut) stated it was unclear if that  had been done when the Veteran was initially diagnosed with hypertension (in New Jersey).  

The Veteran's blood pressure readings in 2008 were as follows: 141/89 (March); 126/66 (October and November); and, 129/66 (December).  

The Veteran's blood pressure readings in 2009 were as follows: 134/75 (April); 120/70 (May); and, 132/68 (June). 

Close review of the Veteran's VA treatment record, and the active medication list therein, shows he was prescribed the medication lisinopril in August 2006.  In July 2007 a VA cardiologist recommended switching to hydrochlorothiazide (HCTZ) as the first-line hypertension agent after secondary work-up was completed, but lisinopril continued to be carried on the active medication list through March 20, 2008, after which it disappears.  Thereafter, a PCC note in October 2008 noted thiazide (HCTZ, a diuretic) for hypertension and stated as follows: "Patient's hypertension is well controlled with non-pharmacologic or other medication therapy." 
  
The Veteran testified before the RO's DRO in January 2009 that he was still prescribed medication for hypertension but he did not like to take it due to the unpleasant side effects.  

The Veteran testified before the Board in January 2010 that he was not taking medication for hypertension and was not having his blood pressure checked.  The Veteran stated he stopped taking medication in 2007 when his bottle was empty; also, the Veteran was informed at the time by his new primary care physician that the prescription would not be renewed because he no longer had hypertension.  The Veteran estimated he had been on the prescription for five to six months.

The Veteran had a VA medical examination in May 2010, performed by an examiner who reviewed the claims file.  The Veteran's current blood pressure was 110/80.  The examiner stated there was no evidence of continued hypertension, the Veteran having last been treated with medication in 2007.

On review of the evidence above, the Board notes initially that the Veteran's diastolic blood pressure was predominantly less than 100 and systolic pressure less than 160 during the entire period under review.  There was a single reading of 155/100, but this was prior to the effective date of service connection.  Accordingly, his measured blood pressures are not compensable.

Turning to medications, it appears the Veteran was continuously prescribed lisinopril from November 6, 2006, through March 20, 2008.  Although the Veteran was confused during testimony as to when he stopped taking the medication, and although the VA examiner stated that medication ceased in 2007 (perhaps because the Veteran told the examiner he stopped taking the medication then), the Board finds that prescription of lisinopril for control of hypertension shows entitlement to a 10 percent rating until the medication ended, which, in this case, was in March 2008.  

Turning to the period after March 20, 2008, there is not a single blood pressure reading that shows hypertension under VA criteria, and the VA examiner in May 2010 found no continued hypertension.  There is accordingly no basis on which to continue compensable rating after medication ceased on March 20, 2008.

A "staged rating" has been applied.  Fenderson, 12 Vet. App. 119.

In sum, the Board has found the criteria for an initial rating of 10 percent, but not more, was met for the service-connected hypertension through March 20, 2008.  His appeal is accordingly granted to that extent.

The benefit of the doubt on this issue has been resolved in the Veteran's favor.  Gilbert, 1 Vet. App. 49, 54. 
  
Extraschedular consideration

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected PTSD, low back strain and hypertension on appeal are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Entitlement to TDIU

Legal Principles

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 .

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

Analysis

The Veteran is service-connected for PTSD (50 percent disabling), low back strain (10 percent disabling) and hypertension (10 percent disabling through March 20, 2008, and noncompensable thereafter).  His combined evaluation for compensation is 70 percent through March 20, 2008 and 60 percent after that date.  Accordingly, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) through March 20, 2008, but not thereafter.

Nevertheless, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  
 
The effect of a service-connected disability appears to be measured differently for purposes of extraschedular evaluation under 38 CFR § 3.321(b)(1) and for purposes of a TDIU claim under 38 CFR § 4.16.  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The Board must address referral under 38 CFR § 3.321(b)(1) only in cases where the issue is expressly raised by the claimant, or the record before the Board contains evidence of "exceptional or unusual circumstances" indicating the rating schedule may be inadequate to compensate for average impairment of earning capacity due to the disability.  In contrast, 38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).

The threshold matter in this case, whether under 38 C.F.R. § 4.16(a) or (b),  is whether the Veteran's service-connected disabilities, alone, preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background. 
 
VA examiners in May 2007 through August 2007 noted the Veteran was currently unemployed but attending college.  Between discharge from service and starting college classes he had worked briefly for Federal Express but was unable to perform the work physically.  He had also worked as a security guard but quit due to his irritability.   

The Veteran presented for VA compensated work therapy (CWT) consult in August 2007.  He was noted to have limited work experience in data entry and packaging.  He expressed interest in clerical work or in security with long-term goal of law enforcement.  He was currently taking classes in criminal justice in a community college and was interested in applying to a police department as a means toward attending police academy with a job after graduation.  The Veteran was asked if he would be able to handle the stress of working plus classes in addition to his PTSD symptoms but he was unable to answer the question.  In January 2008, the Veteran was discharged from the CWT program because he had not followed up on his application for admission into the program despite numerous attempts to contact him. 

The Veteran testified before the RO's DRO in January 2009 that he was not currently working.  He was in school but having difficulty because of his inability to concentrate; he therefore thought he would not continue in school the next semester.

The Veteran had a VA PTSD examination in June 2009 in which he reported he had applied for many jobs without success; he wanted to become a police officer but failed the psychiatric evaluation.  He had originally enrolled in a community college but transferred last semester to a four-year college, where he achieved grades of one B, two Cs and one D.  He was registered for summer classes and had amassed 89 academic credits toward his degree.  The examiner noted the Veteran's current symptoms would interfere substantially with gainful employment. 

The Veteran testified before the Board in January 2010 that after discharge from service returned to his job at Federal Express but was no longer able to keep up with the physical demands of the job because of his back problem.  He decided to retrain for a sedentary job and was currently a fulltime student in communications and computers.  He was able to keep up in class.  He was not currently working.

Review of the Veteran's VA vocational rehabilitation and education (VR&E) folder shows the Veteran was accepted into the VR&E program in June 2007 with the stated goal of pursuing an Associate's Degree in the field of criminal justice.  The Veteran stated in his Rehabilitation Needs Inventory (RNI) that he ceased working as a security guard due to low pay and trouble getting to work, and that he ceased working for Federal Express due to physical problems and chest pains.  He stated his service-connected PTSD and back disorder caused employment handicap (irritation and anger management issues, frustration, headaches, chest pains) but the case manager stated these disabilities did not impose a serious employment handicap.  The Veteran was accordingly accepted into the program.  

In June 2008, the VR&E counselor noted the Veteran was doing well in school and was considering using his GI Bill benefits.  In August 2008 and March 2010 the education counselor attempted to contact the Veteran for program review but the Veteran did not respond; the counselor noted the Veteran was shown to be in training status and was accordingly presumed to be using his GI Bill.  The Veteran was advised in March 2010 that his VR&E benefits were being interrupted because he could not be contacted for case status.

The Veteran had a VA examination in May 2010, performed by an examiner who reviewed the claims file.  The examiner noted the Veteran was currently unemployed but attending school full-time.

On review of the evidence above, the Board finds the Veteran's service-connected disabilities do not render him unable to obtain and maintain gainful employment.  His service-connected low back disability certainly limits his ability to perform physically strenuous tasks, but is not shown to impair his ability to perform more sedentary employment.  The Veteran's PTSD is a significant occupational impairment, as reflected in opinion of the VA examiner, but the high rating of 50 percent in itself is recognition that the impairment makes it difficult to obtain and keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).   For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the case outside the norm; the sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  Id.

In this case the Veteran is able, despite his PTSD (with attendant memory and concentration impairment, irritability and agoraphobia), to attend college classes and work toward a degree in computers.  Given this academic success, the Board is unable to find the Veteran to be precluded by his service-connected disabilities from obtaining and maintaining any gainful employment.  
  
Based on the evidence and analysis above the Board finds the claim of entitlement to a TDIU must be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 


ORDER

Service connection for a heart disability is denied.

An initial evaluation of 50 percent, from November 6, 2006, to June 10, 2009, for posttraumatic stress disorder is granted, subject to the criteria applicable to the payment of monetary benefits, but an initial evaluation in excess of 50 percent throughout the appeal period is denied.

An initial evaluation in excess of 10 percent for a low back disability is denied.

An initial 10 percent evaluation from November 6, 2006, to March 20, 2008, for hypertension is granted, subject to the controlling regulations applicable to the payment of monetary benefits, but an initial compensable evaluation from March 21, 2008, is denied.  

Entitlement to a TDIU is denied. 



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


